Citation Nr: 1535893	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chest disorder, claimed as fractured ribs.  

3.  Entitlement to service connection for urinary tract infections with hematuria, frequent surgeries, and indefinite prophylaxis.  

4.  Entitlement to service connection for anemia, claimed as secondary to urinary tract infections with hematuria, frequent surgeries, and indefinite prophylaxis.

5.    Entitlement to service connection for a right ear disorder with bleeding, to include as due to service-connected frontal sinus disability.  

6.  Entitlement to an initial rating in excess of 30 percent for major depression disorder with posttraumatic stress disorder (PTSD), claimed as anxiety and sleep disturbance.
7.  Entitlement to an initial compensable rating for migraine headaches.  

8.  Entitlement to an increased rating in excess of 30 percent for front sinus disability.  

9. Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to October 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 2013 rating decision, service connection was granted for major depression disorder with posttraumatic stress disorder (PTSD), claimed as anxiety and sleep disturbance (herein psychiatric disability), with an initial 30 percent assigned, effective April 27, 2011.  

The May 2013 rating decision granted service connection for migraine headaches as secondary to service-connected frontal sinus disability (herein migraines), with a noncompensable rating assigned, April 27, 2011; granted an increased rating of 30 percent for frontal sinus disability (herein sinus disability), effective April 27, 2011; denied service connection for anemia; denied service connection for urinary tract infections (UTIs) with hematuria, frequent surgeries, and indefinite prophylaxis (herein urologic disability); denied service connection for a chest condition, claimed as fractured ribs (herein chest disability); denied service connection for coronary artery disease, atrial fibrillation, and status post myocardial infarction, claimed as a heart condition (herein heart disability); denied service connection for right ear condition with bleeding as secondary to the service-connected frontal sinus disability (herein right ear disability); and denied TDIU.  The Veteran timely perfected an appeal of each issue in two October 2013 VA Form 9s.  

The issues of service connection for a chest condition and a heart condition were previously denied most recently in February 1990 and May 2007 rating decisions, respectively.  The Board finds that the disabilities claimed and denied in February 1990 and May 2007 and the current claim for service connection for a chest and heart condition are the same as the Veteran has identified a disability of the heart and ribs in each claim and identified the same in-service symptoms and treatment as evidence of the onset of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the chest and heart disabilities adjudicated in 1990 and 2007.  As such, her current claim is not a separate and distinct claim, but rather a claim to reopen her prior determinations.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

The Board notes that in a July 2013 notice of disagreement, the Veteran stated that the issue of service connection for a chest and heart condition are intended to be the same disabilities and that the issues of service connection for a urologic disability and anemia are one in the same as they are etiologically linked.  However, the issues were adjudicated in the May 2013 rating decision as separate issues as they are each based on separate or distinct diagnoses or disabilities.  Therefore, the Board will maintain such distinction and adjudicate each issue separately.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 notice of disagreement, the Veteran reported continued treatment at the Wilmington Community Based Outpatient Clinic (CBOC) and Fayetteville VA medical center (VAMC).  She specifically identified treatment with two different physicians and indicated that the lab report she attached from June 2013 blood testing was not the complete report of all of the labs run that day.  Then, in an October 2013 VA Form 9, the Veteran again referenced recent VA treatment and further stated that she was attempting to reestablish psychiatric treatment at a VA facility.  The last VA treatment records from either facility in the claims file are dated in July 2011.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In addition, a May 2013 private treatment record from the Zimmer Cancer Center indicated that the Veteran had upcoming appointments, which are not of record.  The Board notes that throughout the claim the Veteran has reported significant private treatment.  As such, on remand, the Veteran should be requested to identify all recent treatment providers and grant VA authorization to obtain all relevant outstanding records of private treatment.  

The Board notes that a VA examination was provided in April 2013 to assess the etiology of her claimed urologic disability and right ear disability.  However, the VA examiner did not provide the requested opinions with a complete rationale.  Regarding the urologic disability, the examiner merely noted the in-service treatment for frequent UTIs and the current evidence of hematuria and stated that there was no pathology to support a diagnosis of UTI on examination.  Moreover, the examiner stated that the Veteran had not seen an urologist in over a decade and that follow up with her primary care physician and an urologist was recommended.  However, the Board notes that the Veteran has received urologic treatment, both according to the medical evidence of record and according to her report of such treatment at the VA in the February 2013 notice of disagreement.  Finally, the Board notes that an etiology opinion regarding the right ear disability was not provided in the examination report.  As such, the Board finds that a new VA examination and opinion should be provided.  

Regarding the migraine, psychiatric, and sinus disabilities, the Veteran reported a worsening of symptoms in an October 2013 VA Form 9.  Given her reports and the fact that the last VA examinations are over two years old, the Board requests that a new VA examination be provided to assess the current severity of the Veteran's service-connected disabilities, to include what impact, if any, they have on her ability to obtain and maintain employment for which she would otherwise qualify.  

The Board notes that the Veteran has made it very clear that she does not feel comfortable being examined by men, particularly where her clothes need to be removed, or being in close, confined spaces with men.  As such, the Board concludes that all necessary VA examinations should be provided by qualified female examiners, if available.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records, including at the Wilmington CBOC and Fayetteville VAMC since July 2011, and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to identify and provide releases authorizing VA to obtain all records of private treatment, including from the Zimmer Cancer Center.  

If the Veteran fails to complete necessary authorizations, tell her that she may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA urology examination with a qualified female physician, if available to determine whether any current disability, to include frequent UTIs, hematuria, incontinence, and urgency, is related to service.  

The virtual claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current urinary disabilities, and should specifically state whether the Veteran has or has had a disability manifested by frequent UTIs at any time since the claim was initiated in April 2011.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current urinary disability, to include frequent UTIs, hematuria, incontinence, and urgency, had onset in service or is otherwise related to a disease or injury in service, including the documented treatment for UTIs during service.    

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, provide the Veteran with a VA ear, nose, and throat (ENT) examination with a qualified female physician, if available, to determine whether any current right ear disability, to include a disability manifested by bleeding and pain in the ear, is proximately related to her service-connected sinus disability.  

The virtual claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all right ear disabilities, including a disability manifested by bleeding and pain, at any time since the claim was initiated in April 2011.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether any right ear disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected sinus disability.  If the examiner states the right ear disability is aggravated by service-connected sinus disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the sinus beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for appropriate VA examinations with appropriate female physicians, if available, to ascertain the current severity and manifestations of her service-connected psychiatric disability, migraines, and sinus disability.  
The virtual claims file, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  

All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  The examiners should also comment on the Veteran's current level of social and occupational impairment due to her service-connected disabilities and should state whether any disability renders her unable to obtain and maintain gainful employment for which she would otherwise be qualified.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

